 


109 HJ 55 IH: Requiring the President to develop and implement a plan for the withdrawal of United States Armed Forces from Iraq, and for other purposes.
U.S. House of Representatives
2005-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS 
1st Session 
H. J. RES. 55 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2005 
Mr. Abercrombie (for himself, Mr. Jones of North Carolina, Mr. Kucinich, Mr. Paul, Mr. Meehan, Ms. Woolsey, and Ms. Lee) introduced the following joint resolution; which was referred to the Committee on International Relations, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
JOINT RESOLUTION 
Requiring the President to develop and implement a plan for the withdrawal of United States Armed Forces from Iraq, and for other purposes. 
 
 
1.Short titleThis joint resolution may be cited as the Withdrawal of United States Armed Forces From Iraq Resolution of 2005—Homeward Bound. 
2.FindingsCongress finds the following: 
(1)The Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note) was passed by Congress on October 11, 2002. 
(2)Public Law 107-243 cited Iraq’s possession of weapons of mass destruction as a primary reason for the use of United States Armed Forces against Iraq. 
(3)On January 12, 2005, the President officially declared an end to the search for weapons of mass destruction in Iraq. 
(4)The United States initiated combat operations in Iraq on March 19, 2003. 
(5)Hundreds of thousands of members of the United States Armed Forces have served with honor and distinction in Iraq. 
(6)More than $200 billion has been appropriated by Congress to fund military operations and reconstruction in Iraq. 
(7)More than 1,700 members of the United States Armed Forces have been killed and more than 12,000 members of the Armed Forces have been wounded in substantially accomplishing the stated purpose of the United States of giving the people of Iraq a reasonable opportunity to decide their own future. 
(8)The United States military occupation of Iraq has placed significant strains on the capacity of the United States Armed Forces, both active duty and reserve. 
(9)The armed forces of Iraq number more than 76,000 troops as of June 8, 2005, and are growing in number and capability daily. 
(10)The forces of the Iraqi Interior Ministry number more than 92,000 personnel as of June 8, 2005, and are growing in number and capability daily. 
(11)The United States has in place a timetable for training, equipping, and employing Iraqi security forces to take over the counterinsurgency mission from coalition forces. 
(12)The joint explanatory statement accompanying the conference report for the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Tsunami Relief, 2005 (Public Law 109–13) requires the Secretary of Defense to report not later than July 10, 2005, and every 90 days thereafter, on measures of security, political, and economic progress in Iraq. 
(13)Congress, under article I, section 8 of the Constitution of the United States, must accept its full share of responsibility in matters involving the deployment of United States Armed Forces in foreign wars. 
3.Statement of policyCongress declares that it is the policy of the United States—  
(1)to announce, not later than December 31, 2005, a plan for the withdrawal of all United States Armed Forces from Iraq; 
(2)at the earliest possible date, to turn over all military operations in Iraq to the elected Government of Iraq and provide for the prompt and orderly withdrawal of all United States Armed Forces from Iraq; and 
(3)to initiate such a withdrawal as soon as possible but not later than October 1, 2006. 
4.Requirements to implement policy The President shall implement the policy expressed in section 3 by— 
(1)taking all necessary steps to ensure the completion of Iraq’s political transition to a constitutionally elected government by December 31, 2005, as called for in United Nations Security Council Resolution 1546 (2004), which was supported by the United States; 
(2)establishing a plan for the withdrawal of all United States Armed Forces from Iraq limited only by steps to ensure the safety of such Armed Forces; 
(3)establishing a plan for a transition of responsibility for internal security activities to the military forces of the Iraqi Government and a transition of United States military personnel to an advisory and support role; 
(4)accelerating the training and equipping of the military and security forces of the Iraqi Government; and 
(5)taking all appropriate measures to account for any missing members of the United States Armed Forces or United States citizens in Iraq prior to completion of the withdrawal of United States Armed Forces from Iraq. 
 
